DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/21 has been entered.
 
Claim Objections
Claims 12-14 is objected to because of the following informalities: Claim 12 appears to be in improper format therefore, it is suggested to rewrite claim 12 in standard independent claim format including all of the limitations of claim 1 instead of merely referring to claim 1.  The following formats is suggested for the rewritten of claim 12:
(amended claim 12 ) A multilayer ceramic electronic component manufactured by method comprising:
preparing a ceramic green sheet;
forming an internal electrode pattern by coating a paste for an internal electrode on the ceramic green sheet, the paste including nickel (Ni) powder and a coating layer formed on a surface of the Ni powder;
forming a ceramic multilayer structure by stacking the ceramic green sheet with the internal electrode pattern formed thereon; and
forming a body including a dielectric layer and an internal electrode by sintering the ceramic multilayer structure,
wherein the coating layer includes copper (Cu) and a content of Cu is equal to or greater than 0.2 wt%, based on a total weight of the Ni powder,  and wherein the content of Cu is less than or equal to 1.5 wt%. based on the total weight of the Ni powder.
wherein the ceramic multilayer structure is the  multilayer ceramic electronic component comprising:
the ceramic body including the dielectric layer and the internal electrode; and
the external electrode disposed on the ceramic body,
wherein the internal electrode includes nickel (Ni) and copper (Cu).     
Claims 13-14 also remain objected to, so rendered by virtue of their dependency upon the objective to independent claim 1.    Appropriate correction is required.

Conclusion
This application is in condition for allowance except for the following formal matters: 
The claims:
Claim 12 must be rewritten in standard independent claim format including all of the limitations of claim 1. 
Claim 12-14 would be allowable pending correction of the minor informality listed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt